39 F.3d 1177
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Guy Edward MANESS, Plaintiff Appellant,v.POWHATAN RECEPTION & CLASSIFICATION CENTER;  Mr. Guillory;Layton T. Lester, Assistant Warden;  Medical Staff,P.R.C.C.;  Doctor Barnes, Chief Physician P.M.U.;  EdwardMurray, D.O.C. Director, Defendants Appellees.
No. 94-6469.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 25, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Raymond A. Jackson, District Judge.  (CA-94-164-2)
Guy Edward Maness, appellant pro se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Guy Edward Maness appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint, without prejudice, for failure to timely respond to interrogatories.  However, on April 13, 1994, the district court vacated the order dismissing the complaint and reinstated the case on its docket.*  Therefore, we dismiss the appeal for lack of jurisdiction because the order here appealed is neither a final order nor an appealable interlocutory or collateral order.  28 U.S.C. Secs. 1291, 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


2
We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The district court's order reinstating the case on its docket was entered the same day that Maness filed his notice of appeal